         Case 1:20-mj-09794-UA Document 6 Filed 09/23/20 Page 1 of 1




                                                         Case No. 20M9794
     United States of America

    Adam Rogas




                                Thomas C. Hill




District of Columbia and Maryland


                            Thomas C. Hill

                   Pillsbury Winthrop Shaw Pittman LPP

                1200 17th Street, NW

                       Washinton, DC 20036
                     202 663 8073   Fax: 202 663 8007     Mobile: 202 246 7054



    Adam Rogas




     September 23, 2020
